Citation Nr: 0601066	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-03 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1967 to 
March 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In support of his claim, he has cited a number of 
stressors related to his Vietnam service.  His service 
personnel records show that he was in Vietnam from December 
1967 to February 1969 and that during this period of time, he 
served with the 1st Battalion, 20th Infantry, and 11th 
Infantry Brigade as a radio operator. 

The veteran has submitted several personal written statements 
and testifies that he was under constant attack by rockets 
and mortar at Fire Support Bases (FSB) and at LZ Dottie, 
Thunder and Carentan.  The file includes a photograph of the 
veteran taken in June 1968 at LZ Thunder.
 
A review of the claims files shows that the RO has made 
several attempts to verify the veteran's reports of in-
service stressors.  The USASCRUR November 2004 report noted 
that LZ Carentan was attacked several times from January to 
March 1968.  Despite the RO's request, the report did not 
verify if the veteran was at LZ Carentan.  There is no 
information of attacks on LZ Thunder in June 1968. 

The veteran has been examined at a Veteran's Center and has 
had two VA examinations.  The most recent VA examination, in 
November 2003, reported that the veteran had symptoms of PTSD 
but not enough to qualify for a diagnosis of PTSD.  In April 
2002, the same examiner diagnosed the veteran with PTSD.      

In order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1. The AMC should request that the National Archives and 
request a unit history and/or lessons learned for the 
units the veteran was assigned to in Vietnam from 
December 1967 to March 1969.including the HHC, 1st 
Battalion, 20th Infantry at LZ Thunder from May 1968 to 
July 1968. 

2. After receipt and review of #1, if the RO determines 
that there is a credible inservice stressor, then 
veteran should be scheduled for another VA psychiatric 
examination to ascertain the nature, extent, and 
etiology of his PTSD.  It is imperative that the claims 
file be made available to and reviewed by the examiner 
in connection with the examination.  The examiner is 
asked to determine whether the veteran has PTSD and 
whether his PTSD is at least as likely as not related to 
his inservice stressor.  Detailed reasons and bases for 
all diagnoses and opinions should be provided including 
a discussion of evidence relied on for opinion.

3. After undertaking any other development deemed 
essential, in addition to that specified above, the AMC 
should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the veteran 
should be provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of all 
relevant actions taken on his claim for benefits, and 
summarize the evidence and discussion of all pertinent 
regulations.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (5) (2005).



 
 
 
 


